While there may be a legitimate role for the concept of discretion in connection with receiverships, I suspect that no one would suggest that a trial court has discretion to appoint a receiver for some reason other than the list of reasons set forth in R.C. 2735.01, which provides the statutory grounds for the appointment of a receiver. By the same token, though some discretion may properly exist with regard to termination of receiverships, it seems hard to justify the continued existence of a receivership where the statutory grounds have ceased to exist, at least in the absence of truly extraordinary circumstances.
Apparently, the need to protect other creditors was deemed to constitute such an extraordinary circumstance by the court inConsol. Rail Corp. v. Fore River Ry. Co. (C.A.1, 1988),861 F.2d 322, but it should be pointed out that the present case involves not other creditors, but the very same creditors whose debt has been paid. The only other element cited by the majority is that this is a complicated case; while that is no doubt true, I do not feel that it is a sufficient reason for what I deem to be an inequitable result. I believe that the normal rule ought to be that a receivership may not continue after the statutory grounds have ceased to exist, and that there is nothing about this case which would warrant deviation therefrom. Accordingly, I dissent.